DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance:  
Regarding independent claim 1, the prior art of record, Jampolsky (US Pat. 5434924) discloses a method for providing a sound to a listener having first and second ears, the method comprising:  receiving a monaural information signal; and introducing at least one of a phase difference or a level difference between the first and second output signals, but fails to teach the combination of a method for providing a sound to a listener having first and second ears, the method comprising:  receiving a monaural information signal; converting the monaural information signal into first and second output signals using one or more processors, including introducing at least one of a phase difference or a level difference between the first and second output signals; providing the sound to the listener to be perceived as a binaural sound having an interaural difference, including:  providing a first sound based on the first output signal to the first ear using a first speaker; and providing a second sound based on the second output signal to the second ear using a second speaker; receiving a control signal; and lateralizing the binaural sound to create a virtual object by adjusting the at least one of the phase difference or the level difference using the control signal.
Regarding independent claim 12, the prior art of record, Jampolsky discloses a system for providing a sound to a listener having first and second ears, the system comprising:  a pair of audio devices configured to provide the sound to the listener as a binaural sound having an interaural difference, but fails to teach the combination of a system for providing a sound to a listener having first and second ears, the system comprising:  a pair of audio devices configured to provide the sound to the listener as a binaural sound having an interaural difference, the pair of audio devices including: a first speaker configured to provide a first sound to the first ear based on a first output signal; and a second speaker configured to provide a second sound to the second ear based on a second output signal; and one or more processors configured to receive a monaural information signal, to convert the monaural input signal into the first and second output signals by introducing at least one of a phase difference or a level difference between the first and second output signals, to receive a control signal, and to lateralize the binaural sound to create a virtual object by adjusting the at least one of the phase difference or the level difference using the control signal.  The distinct features, as disclosed in independent claims 1 and 12 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL KIM/Primary Examiner, Art Unit 2654